DETAILED ACTION
This Action is responsive to the Preliminary Amendment filed on 01/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 fails to further limit the subject matter of the claim upon which it depends because Claim 28 does not refer to a previous claim.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Initially, and regarding Claims 6 and 12, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.

Claims 1-3, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alanod Aluminum Veredlung GMBH (DE 20 2011 050 976 U1), hereinafter, Alanod.

Regarding claim 1, Alanod (see, e.g., FIG. 1) discloses a optoelectronic device, especially light-emitting device, comprising a leadframe 1 for an electronic surface-mounted device 2, wherein the leadframe 1 comprises a metallic material 7, 7a, 8,  9, 10 and wherein the electronic surface-mounted device 2 lies and is mounted on a top side of the leadframe 1, and is electrically contacted to the leadframe 1 by means of a wire 24, the leadframe 1 comprises a metallic material 7, 7a, 8,  9, 10 having an aluminium carrier 10, on a surface of which a metallic joining layer 20, 21 not consisting of aluminium e.g., silver has been applied locally at a site of bonding to the wire 24 (Para 0019, Para 0023, Para 0035, Para 0039).
e.g., FIG. 1) teaches that the metallic material 7, 7a, 8,  9, 10 of the leadframe 1 is a reflective composite material 7, 7a, 8,  9, 10 and in that the electronic surface-mounted device 2 is a light-emitting diode in the form of a chip (Para 0010, Para 0019, Para 0023, Para 0024).

Regarding claim 3, Alanod (see, e.g., FIG. 1) teaches that the metallic joining layer 20, 21 consists of silver (Para 0035).

Regarding claim 6, Alanod (see, e.g., FIG. 1) teaches that the oxygen content in the metallic joining layer 20, 21 is less than 0.5 per cent by weight e.g., 0% (Para 0035).
Examiner Note: it is noted that Alanod shows all aspects of the optoelectronic device according to the claimed invention and the method step of the metal joining layer being applied by cold gas welding is an intermediate step that does not affect the structure of the final device. 

Regarding claim 12, Alanod (see, e.g., FIG. 1) teaches that the wire 24 at a site of the joining layer 20, 21 is bonded to the leadframe 1 (Para 0039). 
Examiner Note: it is noted that Alanod shows all aspects of the optoelectronic device according to the claimed invention and the method step of the wire being bonded by means of ultrasound welding is an intermediate step that does not affect the structure of the final device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alanod Aluminum Veredlung GMBH (DE 20 2011 050 976 U1), hereinafter, Alanod, in view of Sanpei (EP 2 416 389 A1).

Regarding claim 5, Alanod fails to expressly teach that the metallic joining layer has a thickness in the range from 0.5 µm to 5 µm. Sanpei, however, teaches that the metallic joining layer 4c has a thickness in the range from 0.5 µm to 5 µm (Para 0066). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the metallic joining layer having a thickness in the range from 0.5 µm to 5 µm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the metallic joining layer in the device as described by Alanod through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the metallic joining layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alanod Aluminum Veredlung GMBH (DE 20 2011 050 976 U1), hereinafter, Alanod, in view of Yamashita (EP 2 779 257 A2).

Regarding claim 9, although Alanod shows substantial features of the claimed invention, Alanod fails to expressly teach that the wire consists of a one or more metal, in the form of gold, silver, copper, platinum or aluminium, or of alloys and material combinations of the one or more metals.
Yamashita (see, e.g., FIG. 1B) teaches wire 50 consists of a one or more metal, in the form of gold, silver, copper, platinum or aluminium, or of alloys and material combinations of the one or more metals for the purpose of improving light reflection characteristics (Para 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the wire of Alanod to consists of a one or more metal, in the form of gold, silver, copper, platinum or aluminum, or of alloys and material combinations of the one or more metals for the purpose of improving light reflection characteristics (Para 0041).

Regarding claim 10, although Alanod shows substantial features of the claimed invention, Alanod fails to expressly teach that the wire has a surface coating composed of gold, silver, copper, platinum or aluminium or alloys of gold, silver, copper, platinum or aluminium.
Yamashita (see, e.g., FIG. 1B) teaches the wire 50 has a surface coating composed of gold, silver, copper, platinum or aluminium or alloys of gold, silver, copper, platinum or aluminium for the purpose of improving light reflection characteristics (Para 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire of Alanod to have a surface coating composed of gold, silver, copper, platinum or aluminium or alloys of gold, silver, copper, platinum or aluminium for the purpose of improving light reflection characteristics (Para 0041).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alanod Aluminum Veredlung GMBH (DE 20 2011 050 976 U1), hereinafter, Alanod, in view of Beart (DE 10 2015 211 843 A1).

Regarding claim 11, Alanod fails to expressly teach that the wire has a diameter in the range from 15 µm to 35 µm. Beart, however, teaches that a wire having a diameter in the range from 15 µm to 35 µm (Para 0004). However, differences in diameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such diameter is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the wire having a diameter in the range from 15 µm to 35 µm, it would have been obvious to one of ordinary skill in the art to modify the diameter of the wire in the device as described by Alanod through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed diameter of the wire or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 4, 7-8, 13-27, and  29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        01/05/2022